Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In summary, claims 1, 3-9, 11, 13-19, 21, 23-29, 34, 37, 40, 42, 44 are allowed. 
Claims 2, 10, 12, 20, 22, 30-33, 35-36, 38-39, 43, 45-73 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendment and cancelation of claims on 11/22/2021 overcome all of the previous rejections by examiner.  
Prior art does not teach the method of co-overexpressing WUS/XOX and BBM/ODP2 in the absence of exogenous cytokinin to transform and regenerate plants in maize or any Poaceae plant to shorten the somatic embryogenesis period. 
In addition, applicant demonstrated the claimed result in maize (within about 7 days to 14 days, Examples 5-6, [0244]-[0257]), which has not been achieved by the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663